Citation Nr: 0525273	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a fracture of the right fifth 
metatarsal other than a surgical scar.

2.  Entitlement to a rating in excess of 10 percent for a 
surgical scar over the right fifth metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July1974, 
June 1975 to December 1979, and February 1980 to August 1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of an August 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a compensable evaluation 
for the veteran's service-connected residuals of a fracture 
of the right fifth metatarsal with retained surgical screws.

In October 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following additional 
development, the RO issued a rating action in July 2005 that 
awarded a 10 percent disability evaluation for the veteran's 
service-connected right fifth metatarsal disability and a 
separate 10 percent disability evaluation for a surgical scar 
over the right fifth metatarsal.  Thereafter, the veteran 
continued his appeal.   


FINDINGS OF FACT

1.  The residuals of a fracture of the right fifth 
metatarsal, other than the surgical scar, are no more than 
moderate in severity.

2.  The surgical scar of the right fifth metatarsal measures 
4 inches long, is well-healed, and is tender to mild 
palpation on objective examination.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right fifth metatarsal, other 
than a surgical scar, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5172, 5279, 5280, 5284 (2004).

2.  The criteria for a rating in excess of 10 percent for a 
surgical scar of the right fifth metatarsal have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that the veteran's claim was received prior 
to the enactment of the VCAA.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2001, May 
2003, and November 2004 as well as a statement of the case 
issued in March 2003 and supplement statements of the case 
issued in June 2003, September 2003, and July 2005.  VA 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit the required evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

Moreover, all pertinent, available evidence has been 
obtained, and the veteran has been afforded several VA 
examinations to assess the severity of the residuals of his 
inservice fracture of the right fifth metatarsal.  Neither 
the veteran nor his representative has identified any 
additional obtainable pertinent evidence that has not been 
associated with the claims folders.  The Board is also 
unaware of any such outstanding evidence.  

While the originating agency did not fully comply with the 
notice provisions of the VCAA prior to the initial 
adjudication of his claim in August 2001, it readjudicated 
the veteran's claim in July 2005 following provision of the 
required notice and the completion of all indicated 
development.  There is no indication or reason to believe 
that its ultimate decision would have been different had the 
claim not been initially decided prior to the provision of 
the required notice.  In sum, the Board is of the opinion 
that any procedural errors in the development and 
consideration of this claim by the originating agency were 
harmless and non prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims 
for increased disability evaluations.


General Disability Rating Provisions

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Postoperative Residuals other than the Surgical Scar

Service connection for the veteran's fracture of the right 
fifth metatarsal with retained surgical screws was 
established by unappealed rating action in March 1994 as the 
evidence showed that the veteran fractured his fifth 
metatarsal during service with subsequent surgical treatment.  
A noncompensable disability evaluation was initially assigned 
for this disability.

The veteran's claim for an increased rating for his service-
connected right foot disability was received by the RO in 
November 2000.  By rating action in July 2005, the RO 
assigned an increased rating of 10 percent for this 
disability effective from November 2000.  

The veteran contends that his current right foot disability 
is more severe than presently evaluated.  After a review of 
the claims folder, the Board finds that his contentions are 
not supported by the evidence.  

According to the Rating Schedule, residuals of a foot injury 
warrant a 10 percent evaluation if they are moderate, a 20 
percent evaluation if they are moderately severe or a 30 
percent evaluation if they are severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

In the present case, the service-connected disability only 
involves the right fifth metatarsal.  While VA outpatient 
treatment records dated in November 2000 document complaints 
of severe right foot pain and swelling, objectively it was 
only noted that there was tenderness on palpation of the 
metatarsal phalangeal area.  X-ray examination has only 
disclosed a slight old deformity of the right fifth 
metatarsal bone.  Outpatient treatment records in February 
2001 show that there was no pain on range of motion of the 
metatarsophalangeal joint (MPJ) or pain with metatarsal 
palpation.  The veteran had no edema or erythema.  X-rays at 
that time revealed good alignment of the foot.

Similarly, while the veteran was noted to have some 
discomfort in the right fourth and fifth metatarsal area when 
the metatarsal bones were squeezed together during 
examination in June 2001, he had good peripheral pulses with 
intact vibratory sensation.  He had a subjective decrease in 
pinprick sensation; however, he was able to squat and walk on 
his heels and toes.  While he complained of right foot pain 
in May 2004, the examination was only positive for 
tenderness.  In addition, an August 2004 podiatry consultant 
noted no pain on range of motion of the MPJs.  

During VA examination in March 2005, the veteran had good 
feeling over the distal fifth toe.  He had no abnormal 
calluses over the plantar surface of the foot.  Likewise, no 
swelling of the right foot was noted.  He had good range of 
motion of all of the toes of the right foot with no gross 
deformity or angular deformity of the metatarsal bone.  The 
examiner, after reviewing the claims folder and examining the 
veteran, concluded that the veteran had mild functional 
impairment on extended weightbearing of six to eight hours at 
a time. 

Subsequent outpatient treatment records in May 2005 show that 
range of motion of the right foot was within normal limits 
with tenderness over the dorsal quarter anterior lateral 
aspect.   

Thus, it is clear that the service-connected disability of 
the right fifth metatarsal does not more nearly approximate 
the moderately severe foot disability required for a higher 
evaluation than the moderate foot disability contemplated by 
the assigned evaluation of 10 percent.

The Board notes that Diagnostic Codes 5276 through 5279, and 
5281 through 5283 are not for application, as the evidence 
does not show flatfoot, weak foot, claw foot, anterior 
metatarsalgia (Morton's disease), hallux rigidus, hammer toe, 
or malunion/nonunion of the tarsal or metatarsal bones.  On 
the contrary, X-rays during the course of the appeal, while 
showing a healed fracture of the right fifth metatarsal, do 
not show malunion or nonunion of the tarsal or metatarsal 
bones.  In February 2001, he was noted to have good alignment 
of the foot and all his bones and joints were noted to intact 
in February 2005.

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 10 percent based 
upon moderate foot disability.  While the veteran complained 
of daily swelling in his foot and was prescribed Capsaicin 
cream, Diclofenac, and Misoprostol, the record reflects that 
he remained employed as a sergeant of the guard at a 
correctional facility.  At his hearing before the 
undersigned, the veteran reported that he had not missed any 
work due to his service-connected foot disability.  
Similarly, during examination in March 2005, the veteran was 
observed to stand on his toes well and he could walk across 
the room barefoot without a limp.  The examiner opined that 
the veteran had good healing from his fracture.  The only 
objective evidence of residual disability was some residual 
scar tenderness on palpation, for which a separate 10 percent 
evaluation is in effect.  The veteran had no incoordination 
or weakened movement of the foot.  However, there was some 
evidence of fatigability along with mild pain if his foot was 
not padded while in his shoe.  The examiner felt that the 
veteran had no additional limits on functional ability with 
repeated use or flare-ups.  Despite some evidence of 
fatigability during recent VA examination, the evidence does 
not show that his service-connected right foot disability was 
manifested by more than moderate pain or incoordination 
associated with the disability.  Thus, the Board concludes 
that there is no basis in the record for finding that the 
service-connected right foot disability is more than 
moderately disabling.  Accordingly, there is no schedular 
basis for the assignment of a rating greater than 10 percent 
for the veteran's right foot disability.

Surgical Scar

The veteran also contends that his service-connected surgical 
scar over the fifth metatarsal is more severe than presently 
evaluated.  After a review of the claims folder, the Board 
finds that his contentions are not supported by the evidence.  

The March 2005 VA examination report notes that the veteran 
had a four-inch, well-healed, dorsolateral scar over the 
fifth metatarsal bone.  The scar was tender to mild palpation 
along the extent of the scar.  

The diagnostic criteria concerning disabilities of the skin 
have undergone revision during the pendency of the appeal.  
Such revisions became effective on August 30, 2002.  The 
Board will first consider whether the rating schedule prior 
to this date affords the veteran an increased rating.  

Under the former criteria, superficial scars warrant a 10 
percent evaluation if they are poorly nourished and subject 
to repeated ulceration or if they are tender and painful on 
objective demonstration.  Scars may also be rated based on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 (2002).  The 
veteran's surgical scar is not poorly nourished or subject to 
repeated ulceration.  It is tender on objective demonstration 
and that is the basis for the assigned evaluation of 10 
percent.  The scar is not productive of limitation of 
function.  In any event, the functional impairment of the 
foot is separately rated and discussed above.  Thus, the scar 
does not warrant more than a 10 percent evaluation under the 
former criteria.

The new version of Diagnostic Code 7801 provides a 20 percent 
evaluation for scars, other than of the head, face or neck, 
that are deep or cause limitation of motion and exceed 12 
square inches or 77 square centimeters.  Here, the veteran's 
surgical scar is not deep, does not cause limitation of 
motion, and does not meet the size requirements contemplated 
by a 20 percent rating.  

The revised version of Diagnostic Code 7802 affords a 10 
percent rating for scars, other than the head, face or neck 
that are superficial and that do not cause limitation of 
motion if they involve an area or areas of 144 square inches.  
The veteran's scar does not meet this size requirement.  

The revised version of Diagnostic Code 7803 provides a 10 
percent rating for scars that are superficial and unstable.  
The veteran's scar is not unstable.  Moreover, the veteran is 
already in receipt of a 10 percent evaluation and it would 
violate the rule against pyramiding to assign a separate 10 
percent evaluation under this code.  Diagnostic Code 7805 has 
remained essentially unaltered by the August 30, 2002 
revisions to 38 C.F.R. § 4.118.  As explained above, the 
veteran does not warrant more than the currently assigned 
separate evaluation of 10 percent for functional impairment 
of the foot.  

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for a surgical scar of the right fifth metatarsal.  
There is no basis for higher rating under the applicable 
schedular criteria, either in their current form or as they 
existed prior to August 30, 2002.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Extra-schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).  The Board notes that the record reflects that the 
residuals of a fracture of the right fifth metatarsal, to 
include the surgical scarring, have not necessitated frequent 
periods of hospitalization and that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 10 percent for the postoperative 
residuals of a fracture of the right fifth metatarsal, other 
than the surgical scar, is denied.

A rating in excess of 10 percent for a surgical scar over the 
right fifth metatarsal is denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


